FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MATTHEW ROBERT YOUNG,                            No. 11-35999

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01138-PK

  v.
                                                 MEMORANDUM *
MARK NOOTH, Superintendent of SRCI;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Oregon state prisoner Matthew Robert Young appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his First, Eighth, and Fourteenth Amendment rights. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Young’s claim

that defendants denied him access to the courts because Young failed to raise a

genuine dispute of material fact as to whether defendants’ actions caused an actual

injury. See Lewis v. Casey, 518 U.S. 343, 348-53 (1996) (setting forth actual

injury requirement).

      The district court properly granted summary judgment on Young’s

deliberate indifference claims because Young failed to raise a genuine dispute of

material fact as to whether defendants knew of and consciously disregarded a

serious risk of harm to his health. See Farmer v. Brennan, 511 U.S. 825, 834

(1994) (setting forth objective and subjective prongs of deliberate indifference

claim); Toguchi, 391 F.3d at 1059-60 (neither a difference of opinion concerning

the course of treatment nor mere negligence in diagnosing or treating a medical

condition amounts to deliberate indifference); see also Starr v. Baca, 652 F.3d

1202, 1207-08 (9th Cir. 2011) (discussing the requirements for establishing

supervisory liability).

      Young’s contentions concerning the magistrate judge’s allegedly improper




                                          2                                     11-35999
rulings are unpersuasive.

      AFFIRMED.




                            3   11-35999